DETAILED ACTION

AIA  or Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter (i.e. “new matter") which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1 and 12 have been newly amended to recite the limitations:
a via in the at least one layer of insulating material;
a memory cell positioned in a first opening in the at least one layer of insulating material and above the via;
a bottom electrode positioned above and in physical contact with the via, wherein the bottom electrode is within the first opening and above the at least one layer of insulating material


    PNG
    media_image1.png
    506
    935
    media_image1.png
    Greyscale


The disclosed invention (see e.g. Fig. 11, reproduced above) teaches wherein the bottom electrode is 116, the via is 114, and that 106,112, and 134 are insulating layers that could equate with the “at least one layer of insulating material.” 

The third limitation requires that bottom electrode 116 be “above the at least one layer of insulating material.” The only way for this to be met is for the “at least one layer of insulating material” be 106 and/or 112, but it may not include 134. However, the second limitation requires that the memory cell be in a first opening in the at least one layer of insulating material.” The claim requires that the memory cell comprises at least the bottom electrode 116, the memory state material 118, the internal sidewalls 128S, and the top electrode 130. However, 116/118/128S/130 is not within an opening in layers 106 and/or 112. They are in an opening in layer 134. Thus, the new layers are not supported by the originally filed specification and are “new matter.”

Claims 2-11 depend from claim 1 and inherit the deficiencies thereof. Claims 13-15 depend from claim 12 and inherit the deficiencies thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1-2, 4, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0117467 A1 (“Chang”) in view of US 2019/0044065 A1 (“Tseng”).

Chang teaches:

    PNG
    media_image2.png
    341
    394
    media_image2.png
    Greyscale


1. A device (see e.g. Fig. 2), comprising: 
at least one layer of insulating material 106;
a memory cell positioned in a first opening in the at least one layer of insulating material, the memory cell including: 
a bottom electrode 108; 
a memory state material 114 positioned above the bottom electrode; 
an internal sidewall spacer 122a/122b positioned within the first opening and above at least a portion of the memory state material, the internal sidewall spacer defining a spacer opening; and 
a top electrode (either 110; or 110/116, because 116 may be the same material as Chang’s “top electrode 110”, so 110 and 116 may be reasonably interpreted together as an electrode) positioned within the spacer opening and above a portion of the memory state material.

Chang does not explicitly teach:
a via in the at least one layer of insulating material;
that the memory cell is above the via; and
that the bottom electrode is above and in physical contact with the via, wherein the bottom electrode is within the first opening and above the at least one layer of insulating material. 

However, Chang does teach a structure similar to these claimed limitations: 
a via-like feature (bottom of BE 108 having width d1’); 
that the memory cell (comprising the top part of 108 having width d2’, and 114, and 110) being above the via; and 
that the bottom electrode (top part of 108 having width d2’) is above and in physical contact with the via, wherein the bottom electrode is within the first opening (it is in the holes of the at least one insulating layers 118 and 106) and above the at least one layer of insulating material (it is above at least the bottom part of 108 having width d1’ which is surrounded laterally by 118).

Thus, in short, Chang does not explicitly teach a separate via from the bottom electrode, and rather teaches a single feature 108 having the claimed shape that is separately claimed in two features.

Tseng teaches:

    PNG
    media_image3.png
    416
    483
    media_image3.png
    Greyscale


a via (“BEVA” 208, which is well known as an acronym for “bottom electrode via”) in the at least one layer of insulating material (204/206/216; it is specifically within layer 206 laterally, see Fig. 2A);
that the memory cell 104/106/108 is above the via (see Fig. 2A); and
that the bottom electrode 104 is above and in physical contact with the via 208, wherein the bottom electrode is within the first opening and above the at least one layer of insulating material (see Fig. 2A). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Tseng, having two separate features 208 and 104, to the invention of Chang, in place of Chang’s single feature 108. The motivation to do so is that the combination produces the predictable results of forming the bottom electrode on a via 208, the via being able to have a barrier layer (para 26) that cups the underside of a conductive plug 209, that blocks material from the plug diffusing through to the underlying structure (para 26). 

Chang and Tseng together further teach and/or suggest as obvious to one of ordinary skill in the art:

2. The device of claim 1, further comprising a conductive contact structure (Chang, 104) that is conductively coupled to the top electrode and wherein a portion of the conductive contact structure is positioned on and in physical contact with an upper surface of the internal sidewall spacer.  

4. The device of claim 1, wherein the memory state material is positioned on and in physical contact with the bottom electrode, the internal sidewall spacer is positioned on and in physical contact with an upper surface of the memory state material and the top electrode is positioned on and in physical contact with the upper surface of the memory state material (Chang, Fig. 4).  

8. The device of claim 1, wherein the bottom electrode comprises one of copper, tungsten, ruthenium, aluminum, Ta, Ti, TaN, or TiN (Chang, para 14), 
the memory state material comprises one of stoichiometric ZrO2, ZnO, HfO2, a doped metal oxide, a phase-change chalcogenide, a binary transition metal oxide, a perovskite, a solid-state electrolyte, an organic chart-transfer complex, an organic donor-acceptor system or a two dimension insulating material (para 16, e.g. HfO, ZrO, etc.), and 
the top electrode comprises one of copper, tungsten, ruthenium, aluminum, Ta, Ti, TaN, or TiN (Chang, para 15).  

9. The device of claim 1, wherein the top electrode is conductively coupled to the memory state material (Chang, Fig. 2).  

10. The device of claim 1, wherein the top electrode comprises a single layer of material (the electrode may be reasonably interpreted as only 110, as Chang calls it a “top electrode” but calls 116 as a “capping layer”).  

11. The device of claim 1, further comprising an encapsulation layer (Chang, 120) positioned around an outer perimeter of the memory cell and between the memory cell and the at least one layer of insulating material.  


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Tseng and US 9,653,682 B1 (“Chou”).
Chang and Tseng teach claim 1, as discussed above, and Chang further teaches: 
the internal sidewall spacer comprises silicon nitride (para 20) and 
the memory cell comprises one of an MTJ (magnetic tunnel junction) memory device, an RRAM (resistive random access memory) device (para 21), a PRAM (phase-change random access memory) device, an MRAM (magnetic random access memory) device, or a FRAM (ferroelectric random access memory) device.  

Chang does not explicitly teach the at least one layer of insulating material comprises silicon dioxide. However, one of ordinary skill in the art would have found this obvious to provide, as Chang teaches that it is a “dielectric material 106 such as an inter-metal dielectric (IMD) layer or inter-layer dielectricl (ILD) layer,” and “may be “a low-k or extreme low-k (ELK) dielectric material having a dielectric constant less than 3.9” (para 14). It is well known for silicon oxide to be an IMD or ILD material, and has the dielectric constant in the disclosed range. 
Chou teaches that the insulating material comprises SiO2 (col 7 lines 41-42). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Chou, including the material of the insulating material, to the invention of Chang and Tseng. The motivation to do so is that the combination produces the predictable results of using one of many well known materials for dielectric layer that can surround the memory device to isolate it electrically (Chou, col 7 lines 38-48).
Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).

	
Claim(s) 5-7 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Tseng, US 2010/0181549 A1 (“Kim”), and US 2009/0278109 A1 (“Phatak”).

Re claims 5-7, Chang and Tseng teach claim 1, and Chang further teaches: wherein the combination of the internal sidewall spacer and the top electrode define a combined volume, wherein the internal sidewall spacer occupies a first portion of the combined volume and the top electrode occupies a second portion of the combined volume (part of claim 5), 

but Chang and Tseng do not explicitly teach: 
wherein the first portion is greater than the second portion (part of claim 5); 
wherein the second portion comprises less than 50% of the combined volume (claim 6); or   
wherein the first portion comprises more than 50% of the combined volume (claim 7).  

Kim and Phatak would suggest these limitations of claim 5-7 as obvious to one of ordinary skill in the art. This is because Kim teaches (para 65) use of a spacer (185) to “reduce or possibly minimize a contact area” between an electrode and a phase-changeable memory layer, wherein “the small contact area… may allow phase conversions of the phase-changeable layer using a small current.” This is also because Phatak teaches (para 115) a spacer (708) “confines a switching interface… between the electrode... and the metal oxide layer 706” (i.e. between an electrode and a memory storage layer)… for example, the area of the interface… may be 50-90% of the area of the top surface of the electrode 702. As a result, edge leakage, which increases the off current, is reduced…. This improves the uniformity of the switching.”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Kim and Phatak, including the use of spacers with larger volumes than of the electrodes they surround, to the invention of Chang. The motivation to do so is that the combination produces the predictable results of providing improved switching of memory materials (Kim, para 65; Phatak, para 115).

Applicant has not disclosed that the claimed sizes are for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.  The claimed size is considered to be a "preferred" or "optimum" value out of a plurality of well known values that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
It has been found that mere changes in the size of an object, lacking any convincing proof of criticality or unobviousness thereof, is not sufficient for patentability (see in re Rose, F.3d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984); MPEP 2144.04).


Chang teaches: 
12. A device, comprising: 
at least one layer of insulating material 106;
a memory cell positioned in a first opening in the at least one layer of insulating material, the memory cell comprising: 
a bottom electrode 108; 
a memory state material 114 positioned above the bottom electrode; 
an internal sidewall spacer 122a/122b positioned within the first opening and above at least a portion of the memory state material, the internal sidewall spacer defining a spacer opening; and 
a top electrode either 110; or 110/116, because 116 may be the same material as Chang’s “top electrode 110”, so 110 and 116 may be reasonably interpreted together as an electrode) positioned within the spacer opening and above a portion of the memory state material, 
wherein the combination of the internal sidewall spacer and the top electrode define a combined volume (Fig. 2), 
the top electrode occupies a remaining portion of the combined volume not occupied by the internal sidewall spacer (Fig. 2).  

Chang does not explicitly teach:
a via in the at least one layer of insulating material;
that the memory cell is above the via; and
that the bottom electrode is above and in physical contact with the via, wherein the bottom electrode is within the first opening and above the at least one layer of insulating material. 

However, Chang does teach a structure similar to these claimed limitations: 
a via-like feature (bottom of BE 108 having width d1’); 
that the memory cell (comprising the top part of 108 having width d2’, and 114, and 110) being above the via; and 
that the bottom electrode (top part of 108 having width d2’) is above and in physical contact with the via, wherein the bottom electrode is within the first opening (it is in the holes of the at least one insulating layers 118 and 106) and above the at least one layer of insulating material (it is above at least the bottom part of 108 having width d1’ which is surrounded laterally by 118).

Thus, in short, Chang does not explicitly teach a separate via from the bottom electrode, and rather teaches a single feature 108 having the claimed shape that is separately claimed in two features.

Tseng teaches:
a via (“BEVA” 208, which is well known as an acronym for “bottom electrode via”) in the at least one layer of insulating material (204/206/216; it is specifically within layer 206 laterally, see Fig. 2A);
that the memory cell 104/106/108 is above the via (see Fig. 2A); and
that the bottom electrode 104 is above and in physical contact with the via 208, wherein the bottom electrode is within the first opening and above the at least one layer of insulating material (see Fig. 2A). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Tseng, having two separate features 208 and 104, to the invention of Chang, in place of Chang’s single feature 108. The motivation to do so is that the combination produces the predictable results of forming the bottom electrode on a via 208, the via being able to have a barrier layer (para 26) that cups the underside of a conductive plug 209, that blocks material from the plug diffusing through to the underlying structure (para 26). 


Chang does not explicitly teach wherein the internal sidewall spacer occupies at least 50% of the combined volume.
Kim and Phatak would suggest wherein the internal sidewall spacer occupies at least 50% of the combined volume as obvious to one of ordinary skill in the art. This is because Kim teaches (para 65) use of a spacer (185) to “reduce or possibly minimize a contact area” between an electrode and a phase-changeable memory layer, wherein “the small contact area… may allow phase conversions of the phase-changeable layer using a small current.” This is also because Phatak teaches (para 115) a spacer (708) “confines a switching interface… between the electrode... and the metal oxide layer 706” (i.e. between an electrode and a memory storage layer)… for example, the area of the interface… may be 50-90% of the area of the top surface of the electrode 702. As a result, edge leakage, which increases the off current, is reduced…. This improves the uniformity of the switching.”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Kim and Phatak, including the use of spacers with larger volumes than of the electrodes they surround, to the invention of Chang and Tseng. The motivation to do so is that the combination produces the predictable results of providing improved switching of memory materials (Kim, para 65; Phatak, para 115).

Applicant has not disclosed that the claimed sizes are for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.  The claimed size is considered to be a "preferred" or "optimum" value out of a plurality of well known values that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
It has been found that mere changes in the size of an object, lacking any convincing proof of criticality or unobviousness thereof, is not sufficient for patentability (see in re Rose, F.3d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984); MPEP 2144.04).


Chang, Tseng, Kim, and Phatak together further teach and/or suggest as obvious to one of ordinary skill in the art:

13. The device of claim 12, further comprising a conductive contact structure (Chang, 104) that is conductively coupled to the top electrode and wherein a portion of the conductive contact structure is positioned on and in physical contact with an upper surface of the internal sidewall spacer.  

14. The device of claim 12, further comprising an encapsulation layer (Chang, 120) positioned around an outer perimeter of the memory cell and between the memory cell and the at least one layer of insulating material.  

15. The device of claim 12, wherein 
the memory state material is positioned on and in physical contact with the bottom electrode, the internal sidewall spacer is positioned on and in physical contact with an upper surface of the memory state material and the top electrode is positioned on and in physical contact with the upper surface of the memory state material (Chang, Fig. 2).  


Response to Arguments
Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection. The addition of Tseng to Chang was necessitated by the claim amendments.

Conclusion
Applicant's amendment changed the scope of the claims and necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819